975 A.2d 1080 (2009)
Frank D. HELLER and Beverly A. Heller, Husband and Wife, Petitioners
v.
PENNSYLVANIA LEAGUE OF CITIES AND MUNICIPALITIES t/d/b/a Penn Prime Trust a/k/a Pennsylvania Pooled Risk Insurance for Municipal Entities, Respondent.
No. 406 WAL 2008.
Supreme Court of Pennsylvania.
July 7, 2009.

ORDER
PER CURIAM.
AND NOW, this 7th day of July, 2009, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
Whether or not the Honorable Court should strike down an exclusion in [Respondents'] policy providing that any person receiving worker's compensation benefits was ineligible for UM/UIM benefits?